UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                            X

CIE SHARP,

                       Plaintiff,                               MEMORANDUM AND ORDER
                                                                18-CV-4846(AMD)(RLM)
              -against-

STATE OF NEW YORK,

                       Defendant,
                                                        X

ANN M.DONNELLY,United States District Judge:

       On August 27, 2018,the pro se plaintiff brought this action pursuant to 42 U.S.C. § 1983

against the State of New York, alleging that the state violated his Fourteenth Amendment due

process rights. (ECF No. I.) On September 18, 2018,the defendant moved to dismiss the

complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (ECF Nos. 5, 6.)

The plaintiff did not respond to the defendant's motion to dismiss by the November 12, 2018

deadline, and on December 4,2018,1 granted the plaintiff an extension to January 4, 2019. I

also warned the plaintiff that I would deem the defendant's motion fiilly briefed if he did not

respond. The plaintiff did not respond by January 4,2019, and I deemed the defendant's motion

fully briefed as of January 14, 2019. For the reasons discussed below, the defendant's motion to

dismiss is granted.

                                        BACKGROUND

       The plaintiff alleges that he owned a 16-unit apartment building in Brooklyn,New York,

until 74 Eldert LLC sued him in New York State Supreme Court for "specific performance,

based on a purported contract of sale which no owner of the property ever signed." (ECF No. 1

at II5.) The plaintiff claims that certain lawyers, who did not actually represent him,signed an

"illegal stipulation" that gave the plaintiffs property to 74 Eldert LLC,and that the New York
 State Supreme Court issued an Order and Declaratory Judgment enforcing the stipulation on

 May 9, 2013. {Id. Iffl 5-6.) The New York City Sheriffs office conveyed the property to 74

 Eldert LLC on July 8, 2013. {Id. H 7.)

          The plaintiff filed a pro se appeal to the New York State Appellate Division, Second

 Department, based on "heinous wrongdoing of attomeys attributed to plaintiffs company" and

"recitation offalse statements" by the lower court. {Id. H 9.) The Appellate Division affirmed

 the lower court's decision and the plaintiff sought leave to appeal to the New York State Court of

 Appeals. {Id.        9-10.) On September 3,2015,the New York Court of Appeals denied leave to

 appeal, holding that "the order sought to be appealed from does not finally determine the action."

(Mill.)

          The plaintiff claims that the New York State Court of Appeals violated his due process

 rights when it issued a "false statement" that the lower court's order was not a final order and

"authorized the theft of[the] plaintiff['s] property." (/c/. ^ 15.) The plaintiff argues that these

 deprivations make him "eligible for redress" from this Court pursuant to 42. U.S.C. § 1983.^ {Id.

   17.) The plaintiff seeks $10,000,000 in monetary damages and asks the Court to "compel" the

 state to grant him leave to appeal in New York State Court. (ECF No. 1119.)

          This action is the second action that the plaintiff has filed in this court conceming the

same real estate transaction and Court of Appeals' decision denying leave to appeal. See Sharp

 V. 74 Eldert Funding Inc.,^o. l:16-cv-02491. On July 12, 2016,1 dismissed the plaintiffs first

complaint pursuant to the Rooker-Feldman doctrine for failure to state a claim. {See 16-cv-

02491,ECF No. 4.) Although the plaintiff listed multiple people and companies as defendants in



' The plaintiff also cites "violations" of 18 U.S.C. §§ 241-242 in his complaint, but these are criminal statutes that
do not provide a basis for a private civil cause ofaction. See Ippolito v. Meisel. 958 F. Supp. 155, 161 (S.D.N.Y.
 1997)(there is no private right of action under 18 U.S.C. § 241); Lodrini v. Sebelius, No. 14-CV-3137,2014 WL
2446073, at *4(E.D.N.Y. May 29,2014)(18 U.S.C. §§ 241 and 242 do not provide a private cause of action).
his first complaint, and names only New York state in this action, both actions concern the same

transaction and apartment building, (See id; ECF No.l.)

                                    STANDARD OF REVIEW


         Because the plaintiff is proceeding pro se, I construe his pleadings liberally, and interpret

his complaint to raise the strongest arguments it suggests. See Erickson v. Pardus^ 551 U.S. 89,

94(2007); Harris v. Mills, 572 F.3d 66,72(2d Cir. 2009); McPherson v. Coombe, 174 F.3d 276,

280(2d Cir. 1999). Nevertheless, a pro se plaintiff"must still comply with the relevant rules of

procedural and substantive law,including establishing that the court has subject matter

jurisdiction over the action." Wilber v. U.S. Postal Serv., No. lO-CV-3346,2010 WL 3036754,

at *1 (E.D.N.Y. Aug. 2, 2010)(quoting ^//y v. Sukkar, 128 F. App'x 194,195(2d Cir. 2005)).

         Federal courts are courts oflimited jurisdiction and cannot preside over cases imless they

have subject matter jurisdiction. Exxon Mobil Corp. v. Allapattah Services, Inc., 545 U.S. 546,

552(2005); Frontera Resources Azerbaijan Corp. v. State Oil Co. ofAzerbaijan Republic, 582

F.3d 393, 397(2d Cir. 2009). The requirement of subject matter jurisdiction cannot be waived.

United States v. Cotton, 535 U.S. 625,630(2002). "A case is properly dismissed for lack of

subject matter jurisdiction under Rule 12(b)(1) when the district court lacks the statutory or

constitutional power to adjudicate it." Makarova v. United States, 201 F.3d 110,113(2d Cir.

2000).

         A court considering a Rule 12(b)(6) motion must "accept as true all non-conclusory, well

pleaded factual allegations, and determine whether or not said allegations are sufficient to 'state

a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662,678(2009)

(quoting Bell Atlantic Corp. v. Twombly,550 U.S. 544, 570(2007)). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged." Id. The court must also draw

all reasonable inferences in the plaintiffs favor. Town ofBabylon v. Fed. Hous. Fin. Agency,

699 F.3d 221, 227(2d Cir. 2012).

                                           DISCUSSION


       The defendant argues that the complaint should be dismissed because(1)the plaintiffs

claims against the state are barred by the Eleventh Amendment,(2)the state is not a "person"

who can be sued pursuant to Section 1983, and (3)the plaintiffs claims are barred pursuant to

the Rooker-Feldman doctrine.


    A. Sovereign Immunity

       The Eleventh Amendment bars federal suits by citizens seeking damages or injunctive

relief against a state, state agencies, and state departments, unless the state has consented to the

suit or waived its immunity. Pennhurst State Sch. & Hosp. v. Halderman,465 U.S. 89,99

(1984)("A sovereign's immunity may be waived, and the Court consistently has held that a State

may consent to suit against it in federal court."). "While Congress may abrogate the states'

Eleventh Amendment immunity when acting pursuant to its authority under Section 5 ofthe

Fourteenth Amendment... as a general rule, state governments may not be sued in federal court

unless they have waived their Eleventh Amendment immunity." Woods v. Rondout Valley Cent.

Sch. Dist. Bd ofEduc.,466 F.3d 232, 236(2d Cir. 2006). "It is well-established that New York

has not consented to § 1983 suits in federal court... and that § 1983 was not intended to override

a state's sovereign immunity." Mamot v. Bd. ofRegents, 2i61 F. App'x 191,192(2d Cir. 2010)

(citing Trotman v. Palisades Interstate Park Comm'n, 557 F.2d 35,38^0(2d Cir. 1977)and

Quern v. Jordan,440 U.S. 332, 332(1979)).
       Because the plaintiffs claims against New York state are brought pursuant to Section

1983,they are barred by the Eleventh Amendment. This court does not have subject-matter

jurisdiction over the claims, and they are dismissed with prejudice.

    B. New York State Is Not A "Person"


       Pursuant to Section 1983,a plaintiff may sue any "person" who, under the color oflaw,

has deprived him of"any rights, privileges, or immunities." 42 U.S.C. § 1983. A state,

however, is not a "person" within the meaning of Section 1983. Will v. Michigan Dep't ofState

Police,491 U.S. 58,64-66(1989)("[W]e reaffirm today what we had concluded prior to Monell

and what some have considered implicit in Quern: that a State is not a person within the meaning

of§ 1983."). Because the plaintiff asserts a Section 1983 claim against only New York state, he

does not state a claim for which relief can be granted. Accordingly, I dismiss the claim with

prejudice.

    C. Rooker-Feldman Doctrine


       The Rooker-Feldman doctrine stands for "the clear principle that federal district courts

lack jurisdiction over suits that are, in substance, appeals from state-courtjudgments." Hoblock

V. Albany Cty. Bd. ofElections,422 F.3d 77, 84(2d Cir. 2005). The Rooker Feldman doctrine

does not allow parties "complaining of injuries caused by state-courtjudgments" to appeal to

lower federal courts to "review and reject[] those judgments." Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284(2005). The Second Circuit has articulated four requirements

for the application ofthe Rooker-Feldman doctrine:

      First, the federal-court plaintiff must have lost in state court. Second,the plaintiff
      must complain ofinjuries caused by a state-court judgment. Third, the plaintiff
      must invite district court review and rejection ofthatjudgment. Fourth, the state-
      courtjudgment must have been rendered before the district court proceedings
      commenced—i.e., Rooker-Feldman has no application to federal-court suits
       proceeding in parallel with ongoing state-court litigation.

Hoblock,422 F.3d at 85 (internal citations omitted).

        The plaintiff alleges that the New York Court of Appeals decision was a "false

statement" that deprived him ofthe ability to seek "redress" from "law enforcement" for "theft

of his real property." (ECF No. 1 H 15.) He argues that his "constitutional, due process, and

appellate rights" were violated when the Appellate Division affirmed the lower court's decision

conveying his property to a private company and requests that New York state "be compelled to

grant plaintiff leave to appeal the original order as that right was wrongfully deprived from

[him]." {Id ^ 19.) The four requirements for the application ofRooker-Feldman clearly apply to

this case: the plaintiff lost his property in 2013 and asks the Court to compel the New York Court

of Appeals to reverse its decision. Therefore, this action is barred by the Rooker-Feldman

doctrine and the plaintiffs claims are dismissed with prejudice.

                                          CONCLUSION

       For the foregoing reasons, the defendant's motion to dismiss is granted and the complaint

is dismissed in its entirety with prejudice.

SO ORDERED.




                                                     Ann M.Donnelly
                                                     United States District Judge

Dated: June 12,2019
       Brooklyn, New York
